MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                  FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                           Oct 24 2019, 9:12 am

      court except for the purpose of establishing                            CLERK
                                                                          Indiana Supreme Court
      the defense of res judicata, collateral                                Court of Appeals
                                                                               and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Zachary J. Stock                                         Dorothy Ferguson
      Indianapolis, Indiana                                    Anderson, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Dennis Edward Roberts, Jr.,                              October 24, 2019
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-DR-941
              v.                                               Appeal from the
                                                               Madison Circuit Court
      Olivia L. Roberts,                                       The Honorable
      Appellee-Petitioner.                                     G. George Pancol, Judge
                                                               The Honorable Kevin M. Eads,
                                                               Magistrate
                                                               Trial Court Cause No.
                                                               48C02-1412-DR-674



      Altice, Judge.


                                             Case Summary
[1]   Olivia L. Roberts (Mother) filed a motion to modify custody, seeking physical

      custody of the parties’ three minor children. The trial court granted her motion,
      Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019             Page 1 of 15
      and Dennis E. Roberts, Jr. (Father) appeals, asserting that Mother failed to

      show a substantial change in circumstances as required to modify custody.


[2]   We affirm.


                                    Facts & Procedural History
[3]   Mother and Father married in March 2008. They have three children together:

      D.R. (born in May 2008), V.R. (born in October 2009), and R.R. (born in

      February 2013) (collectively, the Children). Mother filed a petition for

      dissolution in December 2014, seeking, among other things, custody of the

      Children. The trial court’s April 2015 provisional order granted physical

      custody to Mother with Father having parenting time pursuant to Indiana

      Parenting Time Guidelines.


[4]   At some point in time that is not clear in the record, Mother entered into a

      relationship with a man who abused or harmed one or more of the Children.

      As a result, a Child in Need of Services (CHINS) action was opened and the

      Children were placed with Father while the dissolution was pending.

      Following a final hearing in the dissolution case, where the parties each

      appeared in person and with counsel, the trial court issued a dissolution order

      on March 21, 2016, placing custody of the Children with Father 1 and directing

      that Mother have “no less than the parenting time guidelines, once the




      1
       The dissolution order states, “The custody of said children is placed with the Respondent Father” and does
      not distinguish between legal and physical custody. Appellant’s Appendix Vol. II at 26.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019                Page 2 of 15
      restrictions of the CHINS case are lifted.” Appellant’s Appendix Vol. II at 26.

      Mother was also ordered to pay weekly child support. The Children were ages

      seven, six, and three at the time that the dissolution became final.


[5]   In November 2016, Mother filed a verified motion to modify custody, seeking

      sole legal and physical custody of the Children and asserting that there had been

      a substantial change in circumstances warranting modification. Id. at 29. After

      a number of continuances, the matter came on for evidentiary hearing on

      November 13, 2018, which was completed at a second hearing on January 29,

      2019.


[6]   Mother testified that, when the parties’ marriage was dissolved in March 2016,

      the CHINS action was pending and she was exercising supervised parenting

      time, and when the CHINS action was dismissed sometime during 2016, her

      parenting time changed to unsupervised every other weekend and on

      Wednesdays. According to Mother, she has provided all or almost all of the

      transportation to and from Father’s residence for her parenting time, which at

      the time of the hearing was an hour each way.


[7]   Mother expressed concern that Father “bounces” with the Children from

      residence to residence – having lived with three different women, and each time

      one relationship would end, he would temporarily move in with his family

      before moving in with the next woman – and that he and the three Children

      currently were living in a house with his girlfriend and her three minor children.

      Transcript at 37. Mother testified that when she picks up the Children for


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 3 of 15
      parenting time, they sometimes smell like cigarette smoke, regularly have body

      odor, and often have a cough or some ailment, noting that one or more of the

      Children has asthma and uses an inhaler. Mother suspected that the respiratory

      problems were made worse by Father’s smoking. Mother testified that Father

      does not advise her when he takes the Children to the doctor, and she does not

      know their doctor’s name. Mother stated that on several occasions she went to

      the Children’s elementary school so she could see their school records, but was

      told that she did not have access to the information and/or they did not have

      her on record as being a parent. Mother testified that Father will show her the

      Children’s report cards when she is at his house for pick-up, but she does not

      get copies. While one or two of the Children have an IEP, Mother said that she

      had never been invited to an IEP conference. Mother said that she generally

      did not get updates from Father about how the children were doing in school,

      although she had concerns that they were not performing well.


[8]   Mother also testified that she has not been allowed to have the Children on

      holidays and that she has to agree to what parenting time Father offers because,

      she explained, “any other way I won’t see them.” Transcript at 35. She also

      stated that Father does not advise or invite her to the Children’s extracurricular

      events, although sometimes she is aware through the Children or their

      grandfather. She could not remember the last birthday that she spent with her

      Children. Mother testified that she was living in a two-bedroom apartment in

      Muncie and was working full-time, 10:00 a.m. to 7:00 p.m., for Walmart,




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 4 of 15
       where she had been employed for three years. Mother stated that she was

       current on child support.


[9]    Mother also called as a witness her mother (Grandmother), who testified that

       Mother always picks up and drops off the Children for visitations, that Father

       has not done so in two or three years, and that if Mother does not transport the

       Children, Mother “probably won’t get to see them.” Id. at 24. Grandmother

       also testified that the Children often have body odor and are wearing clothes

       that do not fit. Grandmother said that neither she nor Mother get to see the

       Children on holidays, as Father “has had them ever [sic] holiday,” and they do

       not get to see the Children “on their exact birthday” so they plan a party for

       another day. Id. at 25, 31.


[10]   Father presented the telephonic testimony of Jacob White, who was the

       Children’s elementary school principal in New Castle. White testified that the

       Children were well-liked students, did not exhibit any behavioral problems,

       were appropriately dressed, and did not have what he considered to be

       attendance problems, although he acknowledged that as of the date of the

       November 13 hearing, D.R. (4th grade) had missed 6 and one-half days, V.R.

       (3rd grade) had missed eight, and R.R. (kindergarten) had missed five. When

       asked how the Children were doing in school, White said that D.R. was “doing

       well,” has an IEP, and works hard. Id. at 10. When asked about how V.R. is

       doing, White said she is “the same” as D.R., giving her best effort, and is

       “pushing through” some issues with reading and is “doing a very nice job.” Id.

       at 11. White was not aware as to whether Mother had contacted the school for

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 5 of 15
       records. He testified that in his opinion any change in schools would be

       disruptive for the Children.


[11]   Because there was not sufficient time to complete the hearing, the matter was

       continued, but before recessing, the court asked Father, under oath, some

       questions, and then issued an interim order directing, among other things, that:

       (1) Father make sure that Mother is listed on the school records “so that [] there

       is no question that she is [the] Mother” and is able to access information, (2)

       pursuant to the Parenting Time Guidelines, the upcoming Thanksgiving would

       be Mother’s holiday with the Children, (3) the parties share responsibility for

       transportation for parenting time, with Mother picking up at start of the visit

       and Father picking up at the end of the visit, (4) Father take “further lengths to

       ins[u]late the Children” from his smoking, and (5) the parties communicate or

       confirm their parenting time arrangements by text message and preserve the

       messages for availability as evidence in a hearing. Id. at 73, 75.


[12]   The matter resumed on January 29, 2019, at which time Mother called Father

       to testify. Father stated that in the approximately four years that he had had

       custody of the Children, he had moved three times. As of the time of the

       hearing, Father was living in New Castle in a two-bedroom residence with the

       Children, his fiancée, Brandy, and her three children. “All the girls” slept in

       one bedroom, he and Brandy slept in the other, and “the boys” slept in the front




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 6 of 15
       room. 2 Id. at 86. At the time of the first hearing in November 2018, Father was

       working at Pizza King, but as of the January 2019 hearing, Father was

       employed at a company called KVK, working 6:00 a.m. to 6:00 p.m.,

       alternating 36 and 48-hour weeks and earning $11.25 per hour. He said that

       Brandy was not employed outside the home. Father did not have a working

       cell phone of his own but was borrowing one from his father.


[13]   Father acknowledged that at no time since having been awarded custody of the

       Children had he possessed a driver’s license and that in September 2018 he was

       charged with Class C misdemeanor driving without ever having received a

       license. Father acknowledged that D.R. had some poor grades, but explained

       that D.R. had been diagnosed previously with some characteristics of autism –

       a diagnosis of which Mother indicated she was not aware – and was doing his

       best. Father also acknowledged that V.R. currently had failing grades in

       reading, science, and math. When asked if he was aware that, after the last

       hearing, Mother went to the elementary school and was still not able to see the

       Children’s records, Father said that he was not aware. He explained that,

       during the time of the CHINS proceeding there was a block put in place

       preventing Mother access, but when the CHINS proceeding was over, he called

       the schools to lift the block, so he “was not aware [that] there was anything on

       there blocking her” and “didn’t know that was still on there.” Id. at 109-10. He




       2
        Father and Mother have two sons and a daughter, but the gender(s) and ages of Brandy’s three children are
       not clear from the record.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019                Page 7 of 15
       continued, “[I]f there is still a problem . . . I will go in first thing . . . Friday,”

       his next day off work, and “take care of that.” Id. at 108-09.


[14]   With regard to smoking, Father estimated that he smoked about a pack of

       cigarettes per day but was attempting to quit and using a vape pen, which he

       believed was helping. As to the Children’s medical records and issues, Father

       acknowledged that he had not informed Mother of the Children’s medical

       appointments – noting that “[Mother] hasn’t asked either” – but stated that he

       had told her about any “major issue” with the Children’s health. Id. at 87-88.

       With regard to the lack of a driver’s license, Father stated that he had possessed

       a license some years ago in Virginia, had paid all outstanding fines associated

       with his pending charge, and was going to take the test within the month to

       obtain a license. Father testified to various activities that Children were

       involved in, including D.R. playing basketball through the Salvation Army,

       V.R. playing softball, and R.R. soon to be enrolled in karate. All three were

       involved in 4-H activities.


[15]   After taking the matter under advisement, the trial court issued a custody order

       on February 4, 2019, ordering joint legal custody with primary physical custody

       with Mother and Father having parenting time as the parties agree but not less

       than that provided by the Parenting Time Guidelines, with transportation to be

       shared between the parties. The court identified factors that it considered in

       reaching its decision:


               The court finds that each parent has certain challenges. The
               court has been very favorably impressed with Father’s steps to

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 8 of 15
                address his smoking, as smoking was a complicating factor for
                the [C]hildren’s asthma. However, the [C]hildren’s grades,
                multiple homes over the past three years, the crowded condition
                of their current home, hygiene issues, and the difficulties in
                Mother having had appropriate access to school information and
                parenting time difficulties are factors in the court’s decision.


       Appellant’s Appendix Vol. II at 47.


[16]   Four days later, Father filed a Motion to Correct Error, asserting that the

       February 4 order, which “purported to” grant joint legal custody and primary

       physical custody to Mother, was erroneous in two respects: (1) it was invalid

       because it was signed only by the magistrate and not approved by the judge,

       and (2) it did not include any finding of a substantial change in circumstances

       that would warrant modification of custody. Id. at 51.


[17]   The trial court held a hearing on Father’s motion on March 26. 3 The court

       began the hearing by apologizing for the February 4 order, which it

       characterized as being “very unartful” and lacking the language customary for

       custody modifications regarding a change in circumstances, but the court

       emphasized that the faults in the order “were not indicative of the thought that

       went into the decision,” assuring the parties that it had given the decision “very

       careful thought” and had reviewed its notes from the two days of hearings when




       3
        The trial court also held a hearing on the motion to correct error on March 7, after which, on March 11, it
       approved the magistrate’s February 4 order, rendering moot the issue concerning the validity of the order.
       The trial court referred the remaining motion to correct error issue to the magistrate for consideration, which
       matter was heard on March 26.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019                    Page 9 of 15
       reaching a decision. Transcript at 157-58, 168. Father’s counsel urged that the

       way to correct the order was to have a hearing for the limited purpose of

       determining what the substantial change was (if any), whether there was

       evidence presented on it, and how any alleged change relates to the factors

       outlined in Ind. Code § 31-17-2-8 that the court is to consider. Mother’s

       counsel argued that Mother did not need to present evidence of “this is how it

       was and this is how it is,” and, rather, she “just need[ed] to present evidence . . .

       that the condition of the kids today . . . with the other parent are no longer

       serving the children’s best interest[,]” and that the trial court could draw

       inferences of the change. Id. at 163. Mother maintained that, in this case,

       evidence of change was presented in the form of the Children’s grades, poor

       hygiene, and having to move to multiple homes while in Father’s care, as well

       as Father’s lack of a driver’s license and appearing “almost resistant” to allow

       Mother access to school records or cooperating with parenting time. Id. at 163-

       64. Father urged that there must be evidence of a change, not just of current

       circumstances or indication that there are some things that Father could do

       better.


[18]   On March 27, 2019, the trial court issued a revised custody order that included

       “corrected findings.” Appellant’s Appendix Vol. II at 13. The court observed that

       while neither party had requested specific findings, Father’s motion to correct

       error posed the question as to “what substantial change has occurred in any of

       the factors listed under I.C. 31-17-2-8,” and, in response to that, the court

       stated, in part:


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 10 of 15
        The court did conclude, and does find, that there has been a
        substantial and continuing change in circumstances which
        renders it in the [C]hildren’s best interest that physical custody be
        with Mother. Again, as no specific findings of fact were ever
        requested, the court will not make extensive individual findings
        now. However, the previously referenced grades [particular
        acknowledgement coming from Father as to [V.R.]’s poor grades
        in reading, math and science], Father’s multiple homes over the
        past three years [three homes with an expressed possibility to
        relocate yet again], the crowded condition of Father’s current
        two bedroom home [six children total with Father’s live-in
        girlfriend’s three], hygiene issues [body odor and cigarette smoke
        detected on the children by Mother and Maternal Grandmother
        and the court’s observation of the same of Father in the
        courtroom], exposure of the [C]hildren to smoking in the home
        when [D.R.] and [R.R.] both suffer from asthma [although the
        court credited Father’s testimony that he and his girlfriend
        smoked in a separate room from the [C]hildren and credits his
        further efforts to address his smoking], and the difficulties
        Mother experienced in lacking Father’s cooperation with
        appropriate access to school information and parenting time were
        well established by the evidence.


                                                ***


        In reaching its decision, the court did consider the factors listed
        in I.C. 31-17-2-8. . . . The difficulties over Mother’s parenting
        time, the crowded conditions of Father’s home, together with his
        multiple moves with the [C]hildren, the [C]hildren’s hygiene
        issues, their school performance and the court’s other
        observations noted previously all fit into the factors the court is
        directed to consider.


Id. at 14-15. As it had in the February 4 order, the trial court ordered that

Mother would have primary physical custody, with Father having parenting

Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 11 of 15
       time as agreed by the parties, but not less than that provided in the Guidelines,

       and the parties would share joint legal custody. Father now appeals.


                                        Discussion & Decision
[19]   Father asserts that the trial court erred when it modified physical custody to

       Mother. In general, we review custody modifications for an abuse of

       discretion, with a preference for granting latitude and deference to our trial

       courts in family law matters. Webb v. Webb, 868 N.E.2d 589, 592 (Ind. Ct. App.

       2007). We will not reverse unless the trial court’s decision is against the logic

       and effect of the facts and circumstances before it or the reasonable inferences

       drawn therefrom. Id. Where, as here, neither party requested specific findings,

       but the trial court entered some findings and conclusions sua sponte, the

       specific findings control only with respect to the issues they cover, while a

       general judgment standard applies to issues outside the court’s findings. In re

       Marriage of Sutton, 16 N.E.3d 481, 484-85 (Ind. Ct. App. 2014). The trial court’s

       findings or judgment will be set aside only if they are clearly erroneous. Id. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       therefrom to support it. Id.


[20]   A petitioner seeking modification of custody bears the burden of demonstrating

       that the existing custody arrangement should be altered. Webb, 868 N.E.2d at

       592. Ordinarily, a trial court may not modify a child custody order unless (1)

       the modification is in the best interests of the child, and (2) there is a substantial

       change in one or more of the factors a court may consider under I.C. § 31-17-2-


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 12 of 15
       8 (Section 8). Id. at 592-93 (citing I.C. § 31-17-2-21). Those factors include: the

       child’s age and sex; the wishes of the parent(s); the child’s wishes; the

       relationship the child has with his or her parent(s), sibling(s), and others; the

       child’s adjustment to home, school, and community; the mental and physical

       health of all involved; and any evidence of domestic or family violence. I.C. §

       31-17-2-8.


[21]   Father concedes that there was evidence presented in support of “certain

       circumstances (bad grades, a crowded living environment, smoking in the

       home, etc.)”, but argues that “there is a complete absence of evidence that these

       circumstances represent a change of any kind[,]” and because there was no

       evidence of a substantial change in circumstances, the custody modification was

       clearly erroneous. Appellant’s Brief at 11-12. We disagree with his

       characterization of the evidence and his conclusion.


[22]   The trial court expressly found that there had been a substantial and continuing

       change in circumstances and that modification was in the Children’s best

       interests. The changed circumstances included the following: At or near the

       date of the November 2018 and January 2019 hearings, D.R. and V.R. had

       poor and failing grades in fourth and third grade, respectively. Father had

       moved residences at least three times in the approximately three years since the

       dissolution, and eight people were living in a two-bedroom residence. The

       Children exhibited poor hygiene and frequent illness when Mother picked them

       up for parenting time. Mother had been solely responsible for the

       transportation relative to her parenting time, and she had not exercised birthday

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 13 of 15
       or holiday parenting time with them in several years because Father always had

       them on those occasions. Father had been charged in September 2018 with

       driving a vehicle without ever having obtained a license, and the matter was

       still pending in January 2019. These findings were supported by the evidence

       presented. To the extent that Father argues that “[the court] made absolutely

       no effort to compare these present circumstances to past circumstances, i.e., to

       mark a change[,]”Appellant’s Brief at 11, we find there was sufficient evidence in

       this case from which the trial court could infer that the present circumstances

       represented a change.


[23]   We also observe that, despite the fact that the trial court ordered Father at the

       November 2018 hearing to take steps to ensure that Mother had access to the

       Children’s records at school, she was still not able to access them after the

       hearing, and there was no testimony that Father had contacted the school, as

       ordered, to remedy the situation. Indeed, Father’s testimony at the second

       hearing reflected an unawareness of any problem – as if it had never been

       discussed – stating that he believed any block on Mother’s access had already

       been resolved when the CHINS case was closed in 2016 and offering to take

       care of the matter on his next day off.


[24]   As our Supreme Court has observed regarding our review of custody

       modifications, “‘we are in a poor position to look at a cold transcript of the

       record, and conclude that the trial judge, who saw the witnesses, observed their

       demeanor, and scrutinized their testimony as it came from the witness stand,

       did not properly understand the significance of the evidence[.]’” In re Marriage

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 14 of 15
       of Sutton, 16 N.E.3d at 487 (quoting Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind.

       2002)). The trial court here expressly determined that “[t]he difficulties over

       Mother’s parenting time, the crowded conditions of Father’s home, together

       with his multiple moves with the [C]hildren, the [C]hildren’s hygiene issues,

       their school performance and the court’s other observations . . . all fit into the

       factors [of Section 8] that the court is [] to consider[,]” in particular, the

       interaction and relationship of the child with the child’s parent or parents, the

       child’s adjustment to home, school, and community, and the mental and

       physical health of all individuals involved. Appellant’s Appendix Vol. II at 15.

       We agree and find that the trial court’s order modifying custody was not clearly

       erroneous. See Webb, 868 N.E.2d at 594 (affirming the trial court’s

       determination that, where the two children, ages twelve and fourteen, had

       received, intermittently, failing grades in their regular academic classes, the

       failure of children to progress academically constituted a substantial change in

       circumstances that warranted modification).


[25]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-941 | October 24, 2019   Page 15 of 15